Citation Nr: 0114833	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  99-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from May 1954 to December 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) July 1996 rating decision which denied 
service connection for PTSD.

The record shows that service connection for chronic acquired 
psychiatric disability (diagnosed as dysthymia/major 
depressive disorder with psychotic features and multi-infarct 
dementia) was denied by RO rating decisions in October 1990, 
February 1991, and September 1994, and no timely appeal from 
those decisions had been filed.  The veteran's claim of 
service connection for PTSD, however, involves a new 
diagnosis of a disorder separate and distinct from the 
aforementioned psychiatric disabilities; as service 
connection for PTSD has never before been finally disallowed, 
the issue is not subject to review on a "finality basis," 
and is properly listed on title page above.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).


FINDINGS OF FACT

1.  The veteran is not shown to have had any combat service.

2.  The record does not substantiate the veteran's exposure 
to an in-service stressor necessary to support a diagnosis of 
PTSD.

3.  He is not shown to have PTSD as a result of active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  On careful review of the claims 
folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of this appeal.  The Board 
finds that the statement of the case, supplemental statements 
of the case, the November 1996 RO hearing, and the November 
2000 Travel Board hearing provided to both the veteran and 
his representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  

The Board finds that the duties to assist provided under the 
new statute at § 5103A have been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been associated with the 
file.  The Board also finds that no reasonable possibility 
exists that any further assistance to the veteran would aid 
in substantiating his claim.  At the November 2000 Travel 
Board hearing, the veteran and his representative requested a 
period of 4 months to submit additional evidence and material 
to substantiate his claim of service connection for PTSD, but 
no additional pertinent information or evidence has been 
submitted or identified to date.  As all relevant facts have 
been adequately developed, to the extent possible, VA has 
fully satisfied its obligations to the veteran under VCAA.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
diagnosing the disorder, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.  

The veteran's service medical records reveal no report or 
clinical finding indicative of PTSD, but they indicate that 
he was at the Chaumont Air Base in France in June 1956.  His 
service personnel records show that he was assigned to 
various units, including the 48th Maintenance Squadron 
"TAC," the 48th "MAINTRON," the 48th "ABGRU," and the 492nd 
"FBRON."  His military occupational specialty was aircraft 
mechanic.  

VA and private medical records from October 1979 to October 
1996 (including June 1990 VA medical examination reports and 
August 1992 disability determination notice from the Social 
Security Administration (SSA), showing that the veteran was 
disabled under SSA law and regulations since May 1990) 
document intermittent treatment for symptoms and impairment 
and include variously manifested and diagnosed psychiatric 
disability, including PTSD.  On psychiatric examination in 
June 1994, he described an in-service event which reportedly 
resulted in his depression and psychological distress: while 
serving with the 48th Maintenance Squadron in France (as an 
aircraft mechanic), he claimed he witnessed the crash of a T-
33 aircraft, killing its pilot; before the flight, he 
reportedly warned the pilot that there was a safety concern 
regarding the fuel tank, but the pilot disregarded his 
warning (and therefore died in the crash).  

In letters received by the RO in March and November 1996, the 
veteran reported that he was exposed to a particularly 
distressing event in service:  while stationed at Chaumont 
Air Base in France, he was responsible for the maintenance 
and repair of a T-33 jet; in the fall of 1956 or in 1957, the 
pilot of the aircraft insisted on flying the plane despite 
some defect involving the right wing fuel tank; while he was 
flying over the airfield, the fuel tank broke loose, causing 
the plane to crash, killing the pilot.  The veteran 
reportedly witnessed the entire event and felt guilty about 
the death of the pilot.  In a letter received in November 
1996, he listed the names of several individuals who 
reportedly witnessed the aforementioned incident with him.

In November 1996, a private physician examining the veteran 
indicated that the veteran informed him of having experienced 
persistent PTSD-related symptoms and impairment since a 
particularly traumatic incident in service (in the fall of 
1956, he reportedly witnessed a crash of an aircraft, killing 
its pilot; he reportedly felt guilty about the incident 
because he was one of the mechanics working on the aircraft 
before its last flight).  In the examiner's opinion, the 
veteran was "100 [percent] disabled, service connected."  

At a November 1996 RO hearing, the veteran testified that he 
was a jet aircraft mechanic in service.  He stated that, 
while stationed at the Chaumont Air Base in France in the 
fall of 1956, he was responsible for the maintenance and 
repair of a T-33 aircraft; the aircraft was reportedly due to 
undergo some design upgrades (including modification of fuel 
tanks located on the wings of the craft) but, during a test 
flight before changes could be made, the right fuel tank 
broke loose, resulting in a fiery crash of the plane and the 
death of the pilot (a Capt. C.).  He reportedly saw the 
entire incident (and saw pieces of the pilot's body) as the 
crash occurred on a saturday morning "just outside" the 
base perimeter fence; he stated that he was severely 
distressed by what he saw and felt guilty that his repair 
work on the aircraft may have contributed to the death of the 
pilot.  He indicated that he was able to remember the names 
of the some of the people who were present on the base when 
the crash occurred (pointing out that he submitted that list 
earlier in November 1996), but he had no additional 
information about them, such as their current whereabouts.  
He testified that he began receiving treatment, due to 
depression, in about 1984 and received SSA disability 
benefits since that time.  

On VA psychiatric examination in March 1997, the veteran 
reported that, during active service in France, he was an 
aircraft mechanic servicing an aircraft that crashed due to a 
faulty repair, noting that he had emotional distress since 
that incident.  On examination, major depression with 
psychotic features and continuous polysubstance abuse were 
diagnosed; a provisional diagnosis of PTSD was noted.  

In a March 1998 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) indicated that extensive 
research, performed in coordination with the U.S. Air Force 
Safety Agency, failed to substantiate the occurrence of the 
aircraft "incident" described by the veteran.  Further 
research could be performed if he were able to provide the 
date of the alleged incident within 30 days of its 
occurrence.  

In June 1998, the veteran indicated that, "to the best of 
[his] recollection," the aircraft accident in question 
occurred in about April 1957, while he was attached to the 
48th Air Base Group, 48th Fighter Bomber Wing, 492nd "FBRON;" 
he again provided the name of the pilot who was allegedly 
killed in that accident, requesting that another attempt be 
made to substantiate the occurrence of his claimed in-service 
stressor.

An August 1998 USASCRUR report (provided in response to RO 
requests, submitted together with all available details and 
information about the veteran's alleged in-service stressor, 
including his most recent June 1998 letter), including 
historical unit information and an accident report from the 
48th Fighter Bomber Wing from January 1956 through June 1957, 
documents various aircraft incidents during the reporting 
period.  The aircraft accident report shows that an F-100D 
aircraft was destroyed in an accident at takeoff, killing the 
pilot (a 1st Lt. B.), at Wheelus Air Base in Tripoli, Libya 
on April 30, 1957; the report lists the unit of the pilot 
(the 494th Fighter Bomber Squadron, based at Chaumont Air 
Base in France).  

At a November 2000 Travel Board hearing, the veteran 
essentially reiterated the previously-advanced contention 
regarding the nature and circumstances of his claimed in-
service stressor allegedly giving rise to PTSD.  He testified 
that he witnessed a T-33 aircraft explode shortly after 
takeoff during a test flight at Chaumont, France in the fall 
of 1956, killing the pilot.  He indicated that he was 
particularly distressed by this incident because, as a 
mechanic, he had worked on the plane shortly before the fatal 
flight, and because he knew well the pilot who was killed in 
the accident.  With regard to the fatal F-100 aircraft 
accident in Tripoli, Libya in April 1957 (documented in the 
August 1998 USASCRUR report, noted above), he stated that he 
also witnessed that accident, but he was not distressed by it 
as much as he was by the accident at Chaumont.  

At the November 2000 hearing, the veteran submitted 
additional evidence which was not previously of record 
(consisting of a January 1957 Personnel Action Memorandum 
from the Headquarters of the 48th Air Base Group, listing the 
names of some of the members of the unit; the list includes 
the veteran's name).  Initial consideration of this evidence 
by the RO was waived by the veteran in writing pursuant to 
38 C.F.R. § 20.1304(c) (2000).  At the hearing, he also 
requested a period of 4 months to locate and submit any 
additional information which may be pertinent to his service 
connection claim, but no additional information has been 
submitted or identified to date.

Based on the foregoing, the Board finds that service 
connection for PTSD is unwarranted.  The evidence does not 
indicate, nor is it contended by or on behalf of the veteran, 
that he engaged in combat with the enemy, or that the claimed 
stressor is combat-related.  Thus, his uncorroborated 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged non-combat-related stressor, and 
the record must contain service records or other credible 
supporting evidence which corroborate his testimony as to the 
occurrence of the claimed stressor.  Dizoglio, 9 Vet. 
App. at 166; West, 7 Vet. App. at 76; 38 C.F.R. § 3.304(f).

Although PTSD was diagnosed on numerous occasions during 
post-service treatment, as discussed above, and physicians 
have suggested that the onset of the disorder was related to 
a traumatic event in service, the occurrence and the 
veteran's exposure to the reported stressor has not been 
corroborated or verified.  The occurrence of and exposure to 
a stressful event is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Also, as a matter of law, credible supporting evidence that 
the claimed in-service event actually occurred cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(it is noted that while the veteran may be in receipt of SSA 
disability benefits, it has not been suggested that any SSA 
disability determination contains competent evidence 
corroborating his account of the occurrence of his alleged 
stressor; thus, the absence of the complete SSA record is not 
fatal to a full and equitable resolution of the veteran's 
service connection claim).  The burden is on the veteran to 
provide "credible supporting evidence from any source" that 
the event alleged as the stressor in service occurred.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).

In this case, the veteran has repeatedly provided specific 
information about the nature and circumstances of the 
occurrence of his alleged in-service stressor giving rise to 
PTSD, but he has been unable to provide consistent, 
verifiable information in support of the claim.  Although 
elements of the claimed in-service stressor have been 
reported by him fairly consistently over time (including the 
nature of the stressor:  a fatal aircraft accident, killing a 
pilot, involving a T-33 aircraft which he claims he 
serviced), other elements, as reported by him, have changed 
over time (including the location where the accident took 
place, the date when the event occurred, and the unit to 
which the deceased pilot was assigned).  Evidence supplied 
recently by USASCRUR indicates that one fatal aircraft 
accident occurred between January 1956 and June 1957:  that 
accident, however, took place in April 1957, not on a 
saturday morning in the fall of 1956, as reported by the 
veteran; it took place in Tripoli, Libya, not "just 
outside" the perimeter fence in Chaumont, France, as 
reported by the veteran; that fatal incident involved an F-
100D aircraft, not a T-33 aircraft, as reported by the 
veteran; the name and rank of the deceased pilot are also 
different from that specified by the veteran earlier.  Only 
recently did he state that, in addition to the alleged 
accident in France, he also saw the verified accident in 
Libya.  However, he has been unable to corroborate his 
assertion that he witnessed the accident in Libya, or that 
the claimed incident in France actually took place, as 
asserted.  The veteran's stunning assertion at the November 
2000 hearing (that he also saw the Libyan jet fighter crash) 
strikes the undersigned as particularly incredible, inasmuch 
as he never once mentioned it as a stressor prior to its 
recent verification by USASCRUR; moreover, the matter-of-fact 
timing of such announcement seems rather convenient for his 
own purposes in connection with this appeal, and it does 
nothing to add to his overall lack of credibility in this 
case.  

By reason of the numerous, major inconsistencies in his 
stressor story, the aforementioned evidence is deemed 
inadequate to corroborate the veteran's less than credible 
contention regarding exposure to the in-service stressor 
allegedly giving rise to his PTSD; such evidence does not 
show that a fatal aircraft accident (involving a T-33 
aircraft, killing its pilot) occurred at Chaumont, France, 
while he was there, or that he was exposed to any stressor 
giving rise to PTSD while in the service.  

As indicated above, the RO attempted to obtain evidence to 
corroborate the occurrence of the claimed in-service 
stressor, and the veteran was given numerous opportunities to 
submit any pertinent evidence in support of his claim.  
However, all such attempts have been to no avail; the USASRUR 
could not verify his exposure to the claimed stressor, and he 
has been unable to provide any evidence to substantiate his 
exposure to the non-combat-related stressor. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is not the case in this instance where 
the weight of the evidence is to the effect that the veteran 
was not exposed to in-service stressors sufficient for a 
diagnosis of PTSD.


ORDER

Service connection for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


